          Case 1:15-cv-02739-LAP Document 78 Filed 04/27/19 Page 1 of 2




                                          April 27, 2019



Via ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739

Dear Judge Preska:

        As the Court is aware, the Second Circuit recently issued its mandate affirming Your
Honor’s denial of Defendants’ motions to dismiss based on the Foreign Sovereign Immunities
Act (“FSIA”), thereby returning the case to this Court for further proceedings. The Second
Circuit’s mandate terminated the limited stay that the appeals court had granted to permit
Defendants to file petitions for certiorari. Defendants subsequently moved for emergency relief
from the Second Circuit to recall the mandate and reconsider its decision to allow the case to
proceed even while the Supreme Court considers their certiorari petitions. After full briefing, the
Second Circuit on Friday denied those motions in their entirety.

        There is thus no question that the Second Circuit has concluded, after full consideration,
that the case should move forward notwithstanding the pending certiorari petitions. A stay
pending the filing of a petition for certiorari is not a matter of right, even in FSIA cases, and
doubtless the more than four-year delay in Plaintiffs’ case caused by Defendants’ meritless FSIA
motions weighed on the Circuit’s decision not to extend the stay further.

      In light of the Second Circuit’s rulings, Plaintiffs respectfully request that this Court
convene a status conference as soon as possible.
         Case 1:15-cv-02739-LAP Document 78 Filed 04/27/19 Page 2 of 2




Hon. Loretta A. Preska
April 27, 2019
Page 2

                                          Respectfully submitted,

                                          /s/ Mark C. Hansen

                                          Mark C. Hansen
